Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed in the U.S. on 8/1/2019.  Claims 1-20 are pending in the case. Claims 1, 8, and 15 are written in independent form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims refer to “a computer readable storage medium” which can include both a storage medium and communications medium, including signals.  The specification appears to only provide non-limiting examples of a storage medium. It is recommended to specify that the computer readable storage medium is a non-transitory computer readable storage medium.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oltean et al. (U.S. Pre-Grant Publication No. 2012/0158672, hereinafter referred to as Oltean).

Regarding Claim 1
Oltean teaches a computer-implemented method comprising:
identifying, at a block level of a file, a duplicate block of a plurality of blocks within the file;
Oltean teaches determining “whether the chunks already exist in the chunk store” (Para. [0041]) where “each file contains references to its chunks that are stored into the system, along with their position in the current file (Para. [0028]).
adjusting granularity of a block size used for deduplication of the file at the block level;
Oltean teaches “a compression phase/module that compresses the chunks (which may be before or after hashing)” (Para. [0006] & Fig. 1 Element 114) thereby teaching adjusting granularity used for deduplication of the chunks that make up a file.
adjusting a type of deduplication for the file; and
Oltean teaches, as part of the deduplication pipeline 102 (Para. [0026] & Fig. 1) “compression algorithm selector…processes the file and chunk metadata…and may try to determine which compression algorithm…(if any) works best for this type of data” (Para. [0046]).
executing deduplication of the file at the block level within the file based upon, at least in part, the granularity of the block size used for deduplication of the file at the block level.
Oltean teaches a deduplication pipeline that executes deduplication at the block level within files based at least in part on the compression algorithm determined to work best for the type of data (Para. [0046] & Fig. 1) and during chunking 110, “chunking may be performed as according to the structure of the file, 

Regarding Claim 2
Oltean further teaches:
storing hashes of the plurality of blocks.
Oltean teaches “hash index service indexes the hashes of some or all of the unique chunks that are already known to the deduplication system (or already stored within the deduplication system” (Para. [0041]).

Regarding Claim 3
Oltean further teaches:
wherein the hashes of the plurality of blocks are stored as part of file metadata of the file.
Oltean teaches “the result of the chunking phase comprises a list of chunks (per file) 232, which are passed using a set of ‘chunk records,’ each of which contains associated metadata describing the type of data in a chunk. One example of such metadata is any rolling hash computed as part of the execution of the chunking algorithms” (Para. [0039]).  Therefore, Oltean teaches the hashes stored as part of the file metadata.

Regarding Claim 6
Oltean further teaches:
wherein the granularity is adjusted on a file by file basis.
Oltean teaches a deduplication pipeline that executes deduplication at the block level within files based at least in part on the compression algorithm determined to work best for the type of data (Para. [0046] & Fig. 1) thereby teaching adjusting granularity based on the a file by file basis


Regarding Claim 7
Oltean further teaches:
wherein execution of the granularity is based upon, at least in part, available resources.
Oltean teaches “the pipeline architecture also provides isolation for…resource management” (Para. [0026]) where when “there is too much data to deduplicate all of it in one single operation given available time and resources…consideration has to be given to which data to deduplicate” and further teaches a solution to “accomplish data deduplication in a way that provides desirable results” based on savings yielded by deduplication (Para. [0003]).

Regarding Claim 8
Some of the limitations herein are similar to some or all of the limitations of Claim 1.
Oltean further teaches:
a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which (Para. [0091]), when executed across one or more processors, causes at least apportion of the one or more processors to perform operations (Para. [0097]).

Regarding Claim 9
All of the limitations herein are similar to some or all of the limitations of Claim 2. 
Regarding Claim 10
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 14
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 15
Some of the limitations herein are similar to some or all of the limitations of Claim 1.
Oltean further teaches:
a computing system including one or more processors and one or more memories configured to perform operations (Paras. [0091] & [0097]).

Regarding Claim 16
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 17
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 20
All of the limitations herein are similar to some or all of the limitations of Claims 6 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oltean, and further in view of Miloushev et al. (U.S. Pre-Grant Publication No. 2004/0133577, hereinafter referred to as Miloushev).


Regarding Claim 4
Oltean teaches all of the elements of the claimed invention as recited above except:
wherein the hashes of the plurality of blocks are stored as part of the file metadata of the file as extended attributes sent to a block array to a NAS file system.

However, in the related field of endeavor of file storage, Miloushev teaches:
wherein the hashes of the plurality of blocks are stored as part of the file metadata of the file as extended attributes sent to a block array to a NAS file system.
Miloushev teaches distributing metadata files among different file servers of a NAS array (Para. [0408]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Oltean and Miloushev at the time that the claimed invention was effectively filed, to have combined the network attached storage array, as taught by Miloushev, with the pipeline for data deduplication, as taught by Oltean.
One would have been motivated to make such combination because Miloushev teaches “a metadata file based switched file system aggregates files across multiple servers of a NAS array in order to increase performance and to aggregate storage capacity” (Para. [0174]).

Regarding Claim 5
Oltean and Miloushev further teach:
wherein the extended attributes are sent to the block array of the NAS file system using an Application Programming Interface (API) call.
Oltean teaches “the deduplication service 330 includes a management/configuration API module 342, which exposes management APIs for the deduplication service 330” (Para. [0054]) thereby teaching using an API call for sending data to storage

Regarding Claim 11
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 12
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 18
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 19
All of the limitations herein are similar to some or all of the limitations of Claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (U.S. Pre-Grant Publication No. 2018/0246664) teaches receiving data that needs to be stored into the disk from a host, and then performing deduplication on the data where the controller does not compress de-duplicated data, but instead directly sends the de-duplicated data to the SSD where the SSD performs compression processing (Para. [0139]).
Vaikar et al. (U.S. Patent No. 8,650,162) teaches a method for integrating data deduplication with block level incremental backup including accessing at least one modified data block of a file, wherein the file is partitioned into a plurality of deduplication segments, identifying at least one deduplication segment that corresponds with the at least one modified data block, computing using at least one processor a signature for each deduplication segment of the at least one corresponding deduplication segment and comparing using at least one processor each signature that is associated with the at least one corresponding deduplication segment with signature information associated with backup data to identify at least one duplicate data block within the backup data and the at least one modified data block.
Agrawal et al. (U.S. Pre-Grant Publication No. 2010/0179941) teaches intelligent replication of production data on a source storage device including a block-level comparison of only the modified files with corresponding files on a destination system to identify particular data blocks that have changed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/29/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154